 
AMENDMENT NO. 8 TO RECEIVABLES FINANCING AGREEMENT AND
REAFFRIMATION OF THE PERFORMANCE GUARANTY
 
This AMENDMENT NO. 8 TO RECEIVABLES FINANCING AGREEMENT AND REAFFIRMATION OF THE
PERFORMANCE GUARANTY (this “Amendment No. 8”), dated as of August 25, 2017, is
by and among VOLT FUNDING CORP. (“Volt Funding”), as borrower (the “Borrower”),
the Persons from time to time party hereto as Lenders and LC Participants, PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as LC Bank, as an LC Participant, as a
Lender and as Administrative Agent, and VOLT INFORMATION SCIENCES, INC.
(“Volt”), as initial servicer (in such capacity, the “Servicer”) and as
performance guarantor (in such capacity, the “Performance Guarantor”).
 
BACKGROUND
 
WHEREAS, the parties hereto entered into the Receivables Financing Agreement as
of July 30, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”);
 
WHEREAS, the Performance Guarantor made the Performance Guaranty, dated as of
July 30, 2015 in favor of the Administrative Agent for the benefit of the
Secured Parties (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Performance Guaranty”); and
 
WHEREAS, the parties hereto wish to amend the Receivables Financing Agreement
and the Performance Guarantor wishes to reaffirm the Performance Guaranty
pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1.          Definitions.  Capitalized terms used but not defined in this
Amendment No. 8 shall have the meanings assigned to them in the Receivables
Financing Agreement.
 
SECTION 2.          Amendments to Receivables Financing Agreement.  Effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Receivables Financing Agreement is hereby
amended as follows:
 
(a)          Section 1.01 of the Receivables Financing Agreement is hereby
amended to add the following definitions in the appropriate alphabetical order:
 
“Account Control Date” means the date on which the Administrative Agent delivers
a notice to a Lock-Box Bank that the Administrative Agent is exercising its
rights under the applicable Lock-Box Agreement pursuant to Section 9.03(a).
 
“Borrowing Base Block Amount” means, at any time of determination, the amount
equal to the greater of (a) $10,000,000 and (b) the product of (i) 5.00% and
(ii) the Net Receivables Pool Balance.
 
 
 

--------------------------------------------------------------------------------

                   
“Terminating Obligor” means an Obligor that has notified the Borrower, the
Servicer, any Sub-Servicer, any Paying Agent or any Originator of the
termination of or the intent to terminate a Contract and whose aggregate
Outstanding Balance of Pool Receivables has exceeded $1,000,000 on average for
three consecutive weeks on the date of the most recently delivered Interim
Report.
 
“Terminating Obligor Percentage” means, at any time of determination, with
respect to any Terminating Obligor with a Contract termination date of (a) 30
days or less, 100%, (b) 60 days to 31 days, 50.00% and (c) 61 days or more,
25.00%.
 
“Terminating Obligor Deduction Amount” means, at any time of determination, with
respect to any Terminating Obligor the amount equal to the product of (a) the
Terminating Obligor Percentage and (b) the aggregate Outstanding Balance of the
Pool Receivables of such Terminating Obligor.
 
(b)          The definition of “Borrowing Base” set forth in Section 1.01 of the
Receivables Financing Agreement is hereby deleted in its entirety and replaced
with the following:
 
“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Receivables Pool Balance at such time, minus (b) the sum of (i) the
Canadian Currency Volatility Reserve, (ii) the GBP Currency Volatility Reserve,
(iii) the Total Reserves and (iv) the Borrowing Base Block Amount at such time.
                       
(c)          The definition of “Liquidity Report Date” set forth in Section 1.01
of the Receivables Financing Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Liquidity Report Date” means (i) the Friday of each week and if such Friday is
not a Business Day, the immediately succeeding Business Day, (ii) any date on
which an Information Package is due pursuant to the terms of this Agreement,
(iii) any date on which a Loan Request or LC Request is delivered pursuant to
the terms of this Agreement, and (iv) as otherwise requested by the
Administrative Agent.
 
(d)          The definition of “Outstanding Balance” set forth in Section 1.01
of the Receivables Financing Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the amount equal to (a) the then Dollar Equivalent of the
outstanding principal balance thereof, minus (b) the Terminating Obligor
Deduction Amount at such time.
 
(e)          The introductory paragraph of Section 4.01(a) of the Receivables
Financing Agreement is hereby deleted in its entirety and replaced with the
following:
 
(a)          The Servicer shall set aside and hold in trust for the benefit of
the Secured Parties (or, if so requested by the Administrative Agent, segregate
in a separate account approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock-Box or Lock-Box Account; provided, however, that so long as each of
the conditions precedent set forth in Section 6.03 are satisfied on such date
and, if such day is after the Account Control Date, the Borrower has provided a
Release Request pursuant to Section 9.03(c), the Servicer may release to the
Borrower from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Sale Agreements or (ii) amounts owing by the
Borrower to the Originators under the Subordinated Notes and the Pre-Existing
Subordinated Note owed to Volt (each such release, a “Release”).  For the
avoidance of doubt, to the extent any condition precedent set forth in Section
6.03 is not satisfied on such date, the Servicer may not release to the Borrower
from such Collections any amount.  On each Settlement Date, the Servicer (or, if
the Account Control Date has occurred and the Seller has failed to deliver a
Release Request pursuant to Section 9.03(c), the Administrative Agent) shall,
distribute such Collections in the following order of priority:
 
2

--------------------------------------------------------------------------------

 
(f)          Section 6.03(b) of the Receivables Financing Agreement is hereby
amended to (1) delete the term “and” at the end of clause (iii) thereto, (2)
delete the existing “.” and replace with the terms “;” at the end of clause (iv)
and (3) add the following new clause (v) and clause (vi) to such subsection
immediately after the existing clause (iv):
 
(v)          the Account Control Date has not occurred; and
 
(vi)         the Administrative Agent has not retained payments made to the PNC
Lock-Box Account in accordance with Section 9.03(c) hereof.
 
(g)          Section 8.01(d) of the Receivables Financing Agreement is hereby
amended to add the following new subsection (ix) to such subsection immediately
after the existing subsection (viii):
 
(ix)         Terminating Obligor.  No later than two (2) Business Days after the
Borrower, the Servicer, any Sub-Servicer, any Paying Agent or any Originator
receives a Contract termination notice from any Terminating Obligor and such
notice from the Borrower or the Servicer on its behalf shall include the related
Contract termination date.
 
(h)          Section 8.01(g) of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
 
(g)          Furnishing of Information and Inspection of Receivables.  The
Borrower will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Borrower will, at the Borrower’s
expense, during regular business hours with prior written notice (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower (provided
that a representative of the Servicer is present during such discussions) having
knowledge of such matters, (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Borrower’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral and (iii) without limiting the provisions of clause (i) and
clause (ii) above, in the Administrative Agent’s sole discretion, at the
Borrower’s expense, permit certified public accountants or other auditors or
service providers acceptable to the Administrative Agent to perform agreed upon
procedures on each Information Package, Interim Report and Liquidity Report;
provided, that the Borrower shall be required to reimburse the Administrative
Agent for only two (2) such reviews pursuant to clause (ii) above in any
twelve-month period, unless an Event of Default has occurred and is continuing;
and provided, further, that any site visit or review pursuant to Section 8.02(f)
shall be deemed a site visit or review under this subsection.
 
3

--------------------------------------------------------------------------------

 
(i)          Section 8.02(c) of the Receivables Financing Agreement is hereby
amended to add the following new subsection (ix) to such subsection immediately
after the existing subsection (viii):
 
(ix)          Terminating Obligor.  No later than two (2) Business Days after
the Borrower, the Servicer, any Sub-Servicer, any Paying Agent or any Originator
receives a Contract termination notice from any Terminating Obligor and such
notice from the Servicer shall include the related Contract termination date.
 
(j)          Section 8.02(f) of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
 
(f)          Furnishing of Information and Inspection of Receivables.  The
Servicer will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Servicer will, at the Servicer’s
expense, during regular business hours with prior written notice, (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that a representative of the Servicer is present during such discussions) having
knowledge of such matters, (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral and (iii) without limiting the provisions of clause (i) and clause
(ii) above, in the Administrative Agent’s sole discretion, at the Servicer’s
expense, permit certified public accountants or other auditors or service
providers acceptable to the Administrative Agent to perform agreed upon
procedures on each Information Package, Interim Report and Liquidity Report;
provided, that the Servicer shall be required to reimburse the Administrative
Agent for only two (2) such reviews pursuant to clause (ii) above in any
twelve-month period unless an Event of Default has occurred and is continuing
and; provided, further, that any site visit or review pursuant to Section
8.01(g) shall be deemed a site visit or review under this subsection.
 
4

--------------------------------------------------------------------------------

 
(k)          Section 8.04 of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
 
(a)          Prohibition of Share Buybacks or Dividends.  Prior to the Maintech
Transaction and Tax Refund Event, the Parent shall not, at any time, (i) redeem,
retire, purchase or acquire any of its Capital Stock, or agree, become or remain
liable to do any of the foregoing, nor (ii) make or pay, or agree to become or
remain liable to make or pay, any dividend or other distribution of any nature
(whether in cash, property, securities or otherwise) on account of or in respect
of its Capital Stock, or on account of the purchase, redemption, retirement or
acquisition of such Capital Stock.  Subsequent to the Maintech Transaction and
Tax Refund Event, the Parent may effect any one or more of the transactions
described in clauses (i) and (ii) of the preceding sentence; provided that: (A)
the aggregate amount of cash committed during a quarter (in the case of
redemptions, retirements, purchases and acquisitions, and irrespective of the
date actually paid) plus the aggregate amount of cash paid during such quarter
(in the case of dividends and other distributions, and irrespective of the date
actually declared) on account of all such transactions shall not exceed
$500,000; and (B) on each day on which any such cash is committed or paid as
aforesaid, immediately after giving effect thereto the Liquidity Level shall not
be less than $40,000,000.
 
(b)          Consolidated EBIT.  At all times from and after August 25, 2017
until the Final Payout Date, the Parent and its Subsidiaries on a consolidated
basis shall comply with the requirements of the Consolidated EBIT Level set
forth in Schedule IV.
 
(c)          Liquidity Level.  The Parent shall provide to the Administrative
Agent a written report in the form attached hereto as Exhibit J (any such
report, a “Liquidity Report”) on each Liquidity Report Date.  The Liquidity
Report shall reflect the Liquidity Level of the Parent and its Subsidiaries as
of the applicable Liquidity Report Date.  The Parent and its Subsidiaries on a
consolidated basis shall not permit, on any Liquidity Report Date, the Liquidity
Level to be less than the amount set forth in Schedule IV.
 
(d)          Schedule VII.          This Agreement incorporates by reference
Schedule VII attached hereto.
 
(l)          Section 9.03 of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
 
(a)          On or prior to the Closing Date, the Borrower shall have entered
into Lock-Box Agreements with all of the Lock-Box Banks and delivered executed
counterparts of each to the Administrative Agent; provided, however, that,
notwithstanding anything to the contrary herein or in the (x) Canadian Purchase
and Sale Agreement with respect to any Pool Receivables the Originator thereof
is Volt Canada Inc. or (y) GBP Purchase and Sale Agreement with respect to any
Pool Receivables the Originator thereof is Volt Europe Limited and the Obligor
of which is Aston Martin, amounts receivable from Obligors of such Pool
Receivables may be paid to such Originator or into one or more deposit accounts
held in the name of such Originator (each, an “Originator Account”)
 
5

--------------------------------------------------------------------------------

         
(it being understood that (1) such Person shall agree to hold any such funds and
any funds on deposit in such Originator Account in trust for the benefit of the
Borrower and its assigns, (2) any funds received from such Obligor directly or
in such Originator Account shall be required to be remitted to a Lock-Box
Account in the name of the Borrower within one (1) Business Day of such receipt,
and (3) such funds shall be applied pursuant to this Agreement and the Canadian
Purchase and Sale Agreement or GBP Purchase and Sale Agreement, as applicable,
as if such funds were remitted to a Lock-Box Account) and, in each case, subject
to the conditions that (i) on or prior to the date of effectiveness of the
Canadian Purchase and Sale Agreement or GBP Purchase and Sale Agreement, as
applicable, such Obligors shall be directed to pay such Pool Receivables to a
Lock-Box Account (in place as of the date of effectiveness of the Canadian
Purchase and Sale Agreement or GBP Purchase and Sale Agreement, as applicable)
in the name of the Borrower and subject to a Lock-Box Agreement (executed as of
the date of effectiveness of the Canadian Purchase and Sale Agreement or GBP
Purchase and Sale Agreement, as applicable), and (ii) no later than sixty (60)
days after the date of effectiveness of the Canadian Purchase and Sale Agreement
or GBP Purchase and Sale Agreement, as applicable, such Obligors shall pay such
Pool Receivables to such Lock-Box Account in the name of the Borrower and
subject to such Lock-Box Agreement.  The Administrative Agent may (with the
consent of the Majority Lenders) and shall (upon the direction of the Majority
Lenders) at any time give notice to each Lock-Box Bank that the Administrative
Agent is exercising its rights under the Lock-Box Agreements to do any or all of
the following: (a) to have the exclusive ownership and control of the Lock-Box
Accounts transferred to the Administrative Agent (for the benefit of the Secured
Parties) and to exercise exclusive dominion and control over the funds deposited
therein, (b) to have the proceeds that are sent to the respective Lock-Box
Accounts redirected pursuant to the Administrative Agent’s instructions for
application under Section 4.01 rather than deposited in the applicable Lock-Box
Account and (c) to take any or all other actions permitted under the applicable
Lock-Box Agreement.  The Borrower hereby agrees that if the Administrative Agent
at any time takes any action set forth in the preceding sentence, the
Administrative Agent shall have exclusive control (for the benefit of the
Secured Parties) of the proceeds (including Collections) of all Pool Receivables
and the Borrower hereby further agrees to take any other action that the
Administrative Agent may reasonably request to transfer such control.  Any
proceeds of Pool Receivables received by the Borrower or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.
 
(b)          On or prior to February 3 2017, the Borrower shall enter into a
Lock-Box Agreement with PNC pursuant to which PNC would open a Lock-Box Account
at PNC in the name of the Borrower (the “PNC Lock-Box Account”) and establish a
related Lock-Box (the “PNC Lock Box”); and shall provide an updated Schedule II
to this Agreement reflecting the addition of such PNC Lock-Box and PNC Lock-Box
Account. From and after the establishment of the PNC Lock Box and the PNC
Lock-Box Account, the Borrower or the Servicer shall (or shall cause each
applicable U.S. Originator to) (i) instruct all the Obligors (excluding any
Excluded Obligor, in respect of its Excluded Receivables) of the U.S.
Originators to remit all payments on their respective Pool Receivables to the
PNC Lock-Box and /or PNC Lock-Box Account and (ii) cause all payments thereafter
made by such U.S. Obligors on such Pool Receivables, and all amounts then or
thereafter on deposit in the Lock-Box and/or Lock-Box Account at Bank of
America, National Association (as further identified on Schedule II to this
Agreement (the “BofA Lock-Box” and “BofA Lock-Box Account”, respectively)) to be
transferred to the PNC Lock-Box or PNC Lock-Box Account, as applicable.
 
6

--------------------------------------------------------------------------------

 
On or prior to September 5, 2017 the Borrower shall close such BofA Lock-Box and
BofA Lock-Box Account.  If, after the opening of the PNC Lock-Box and PNC
Lock-Box Account, any payments on Pool Receivables are remitted to the BofA
Lock-Box and/or BofA Lock-Box Account, then the Borrower (or the Servicer on its
behalf) will within one (1) Business Day of receipt identify and transfer such
payments to the PNC Lock-Box or PNC Lock-Box Account, as applicable.
 
(c)          Within a reasonable time period (as determined by the
Administrative Agent in its sole discretion), the Borrower shall enter into
Lock-Box Agreements with PNC (and update Schedule II hereto) with respect to
Collections from Canadian Receivables and GBP Receivables.  Within ten (10)
calendar days after the establishment of such Lock-Box Agreements, the Borrower
shall (i) deliver to each Lock-Box Bank other than PNC and cause each such
Lock-Box Bank to follow irrevocable instructions to transfer at 3:00 p.m. on
each Business Day all amounts in the Lock-Box Accounts at each such Lock-Box
Bank to a Lock-Box Account at PNC and (ii) enter into or cause the Servicer to
enter into any amendments to the Transaction Documents required or desired in
connection with the foregoing clause (i), including but not limited to an
amendment to that certain Security Deed, dated as of August 24, 2015, by and
between the Administrative Agent and the Borrower.  Such instructions and daily
transfers shall not cease without the consent of the Administrative Agent. 
Prior to the Account Control Date, unless otherwise directed by the Majority
Lenders, the Administrative Agent in its sole discretion may prior to the end of
each Business Day transfer all such amounts to the Borrower or to an account
specified by the Borrower to the Administrative Agent.  After the Account
Control Date, the Seller may deliver to the Administrative Agent a request for
release describing (1) the amount of Collections it wishes to have released by
the Administrative Agent from a Lock-Box Account at PNC and (2) the effect on
the Borrowing Base after giving effect to such release (such request, a “Release
Request”).  To the extent the Seller delivers a Request Release to the
Administrative by 11:00 a.m. on any Business Day following the Account Control
Date and so long as each of the conditions precedent set forth in Section 6.03
is satisfied after giving effect to such requested release, the Administrative
Agent shall release such requested amount prior to the end of such Business Day.
 
(m)          Section 9.07 of the Receivables Financing Agreement is hereby
amended to add the following new subsection (e) to such subsection immediately
after the existing subsection (d):
 
(e)          Notwithstanding the Borrower’s and the Servicer’s requirement
pursuant to clause (a) above to provide the Administrative Agent and each Lender
thirty (30) days’ prior written notice of an amendment to Schedule VI to remove
customers therefrom, the Administrative Agent and each Lender consent to the
removal of certain Obligors set forth in Schedule VIII (such Obligors,
“Previously Excluded Obligors”) from such Schedule VI and the exclusion of such
Previously Excluded Obligors as Excluded Obligors. Such consent, removal and
exclusion shall be effective upon (i) the Borrower or the Servicer notifying
such Previously Excluded Obligors to pay their Pool Receivables to a Lock-Box
Account in the name of the Borrower at PNC and (ii) such Previously Excluded
Obligors paying their Pool Receivables to a Lock-Box Account in the name of the
Borrower at PNC.
 
7

--------------------------------------------------------------------------------

 
(n)         Schedule II to the Receivables Financing Agreement is hereby deleted
and replaced in its entirety with the schedule set forth in Exhibit A attached
hereto.
 
(o)          Schedule III to the Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit B
attached hereto.
 
(p)          Schedule IV to the Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit C
attached hereto.
 
(q)          Schedule VI to the Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit D
attached hereto.
 
(r)          The Receivables Financing Agreement is hereby amended by adding
Schedule VII immediately after Schedule VI to the Receivables Financing
Agreement with the schedule set forth in Exhibit E attached hereto.
 
(s)          The Receivables Financing Agreement is hereby amended by adding
Schedule VIII immediately after Schedule VII to the Receivables Financing
Agreement with the schedule set forth in Exhibit F attached hereto.
 
SECTION 3.          Conditions Precedent.  The effectiveness of this Amendment
No. 8 is subject to the satisfaction of all of the following conditions
precedent:
 
(a)          The Administrative Agent shall have received a fully executed
counterpart of (i) this Amendment No. 8, (ii) the Second Amended and Restated
Fee Letter, dated as of the date hereof, by and among PNC as the Administrative
Agent, a Lender, the LC Bank, and an LC Participant, PNC Capital Markets LLC and
the Borrower, (iii) the Amendment No. 1 to Purchase and Sale Agreement, dated as
of the date hereof, by and among Volt Funding as Buyer, P/S Partners Solutions,
Ltd. as an Originator, VMC Consulting Corporation as an Originator, Volt
Management Corp., as an Originator, Volt as an Originator and as Servicer, and
acknowledged by PNC as Administrative Agent, (iv) the Amendment No. 2 to
Purchase and Sale Agreement, dated as of the date hereof, by and among Volt
Funding as Buyer, Volt Canada Inc. as an Originator, Volt as Servicer, and
acknowledged by PNC as Administrative Agent, (v) the Amendment No. 1 to Purchase
and Sale Agreement, dated as of the date hereof, by and among Volt Funding as
Buyer, Volt Europe Limited as an Originator, Volt Consulting Group Limited as an
Originator, Volt as Servicer, and acknowledged by PNC as Administrative Agent
(it being agreed and understood that the executed signature pages of Volt Europe
Limited as an Originator and Volt Consulting Group Limited as an Originator
shall be delivered to the Administrative Agent no later than August 29, 2017)
and (vi) the Deposit Account Control Agreement, dated as of the date hereof, by
and among Volt Funding as Customer, the Administrative Agent as Secured Party
and PNC as Bank (collectively, the “Amendment No. 8 Documents”).
 
8

--------------------------------------------------------------------------------

 
(b)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
 
(c)          The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement and in
connection with the Amendment No. 8 Documents on or prior to the date hereof,
including, to the extent invoiced, payment or reimbursement of all fees and
expenses (including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel) required to be paid or reimbursed on or prior to the
date hereof.  To the extent such fees and other amounts have not yet been
invoiced, the Borrower agrees to remit payment to the applicable party promptly
upon receipt of such invoice.
 
(d)          No Event of Default or Unmatured Event of Default, as set forth in
Section 10.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.
 
SECTION 4.          Amendment.  The Borrower, PNC as the LC Bank, an LC
Participant, a Lender, and the Administrative Agent, and the Servicer, hereby
agree that the provisions and effectiveness of this Amendment No. 8 shall apply
to the Receivables Financing Agreement as of the date hereof.  Neither this
Amendment No. 8 nor any other Amendment No. 8 Document is intended to be, and
none shall be deemed or construed to be, a reinstatement, novation or release of
any Loan or any Transaction Documents, or any of them.  Except as amended by
this Amendment No. 8 and any prior amendments, the Receivables Financing
Agreement remains unchanged and in full force and effect and is the valid and
legally binding obligation of each of the Borrower and the Servicer in
accordance with its terms.  This Amendment No. 8 is a Transaction Document.
 
SECTION 5.          Counterparts.  This Amendment No. 8 may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 
SECTION 6.          Captions.  The headings of the Sections of this Amendment
No. 8 are provided solely for convenience of reference and shall not modify,
define, expand or limit any of the terms or provisions of this Amendment No. 8.
 
SECTION 7.          Successors and permitted assigns.  The terms of this
Amendment No. 8 shall be binding upon, and shall inure to the benefit of the
Borrower, PNC as the LC Bank, an LC Participant, a Lender, and the
Administrative Agent, and the Servicer, and their respective successors and
permitted assigns.
 
SECTION 8.          Severability.  Any provision of this Amendment No. 8 which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
9

--------------------------------------------------------------------------------

 
SECTION 9.          Governing Law and Jurisdiction.  The provisions of the
Receivables Financing Agreement with respect to governing law, jurisdiction, and
agent for service of process are incorporated in this Amendment No. 8 by
reference as if such provisions were set forth herein.
 
SECTION 10.        Release / Performance Guaranty Reaffirmation /
Acknowledgement.
 
(a)          Each of the Borrower, the Performance Guarantor and the Servicer,
jointly and severally, on behalf of themselves and all their respective heirs,
successors and assigns, do hereby acknowledge and agree that it has no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to any Loans, Letters of Credit or the Transaction
Documents or the indebtedness evidenced and secured thereby, or with respect to
any other documents or instruments now or heretofore evidencing, securing or in
any way relating to any Loans or Letters of Credit or with respect to the
administration or funding of any Loan or any Letter of Credit and that each of
the Borrower, the Performance Guarantor and the Servicer, jointly and severally,
on behalf of themselves and all their respective heirs, successors and assigns,
do hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action.
 
(b)          Each of the Borrower, the Performance Guarantor and the Servicer,
jointly and severally, on behalf of themselves and all their respective heirs,
successors and assigns, do hereby expressly waive, release and relinquish any
and all claims of any nature whatsoever against the Administrative Agent, LC
Bank, LC Participant and Lender relating to any Loans, Letters of Credit or the
Transaction Documents or the indebtedness evidenced and secured thereby.
 
(c)          Each of the Borrower, the Servicer and the Performance Guarantor
hereby reaffirms all covenants, representations and warranties made by it, to
the extent the same are not amended hereby, in the Receivables Financing
Agreement and Performance Guaranty, as applicable, and agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the effectiveness of this Amendment No. 8.
 
(d)          After giving effect to this Amendment and the remaining Amendment
No. 8 Documents, all of the provisions of the Performance Guaranty shall remain
in full force and effect and the Performance Guarantor hereby ratifies and
affirms the Performance Guaranty and acknowledges that the Performance Guaranty
has continued and shall continue in full force and effect in accordance with its
terms.
 
 
 
10

--------------------------------------------------------------------------------

 
(e)          Each of the Borrower, the Performance Guarantor and the Servicer
hereby acknowledge and agree that as of August 25, 2017 (1) the outstanding
principal balance of all Loans is $100,000,000.00, (2) Interest in the amount of
$47,354.92 has accrued and remains outstanding under the Receivables Financing
Agreement, (3) Fees in the amount of $21,777.83 have accrued and remain
outstanding under the Receivables Financing Agreement, (4) the face amount of
all Letters of Credit is $28,281,913.00, (5) other Borrower Obligations amounts
not included in items 1-4 above of $0.00 have accrued and remain outstanding
under the Receivables Financing Agreement and (6) interest on the foregoing
principal, Fees, face amount of all Letters of Credit and other Borrower
Obligations continues to accrue and shall hereafter accrue in accordance with
the terms of the Receivables Financing Agreement.
 
(f)          Each of the Borrower, the Performance Guarantor and the Servicer
hereby acknowledge and agree that (i) the current Schedule Termination Date is
January 31, 2018 and that none of the Administrative Agent, LC Bank, LC
Participant or Lender has any obligation whatsoever to discuss, negotiate or
agree to any extension of such Scheduled Termination Date and (ii) if there are
any future discussions among Borrower, the Servicer, the Performance Guarantor,
any Originator, any Sub-Servicer, any Paying Agent, the Administrative Agent, LC
Bank, LC Participant or Lender concerning any such extension then no extension
shall constitute a legally binding agreement or contract or have any force or
effect whatsoever unless and until reduced to writing and signed by authorized
representatives of the parties hereto, and none of the parties hereto shall
assert or claim in any legal proceedings or otherwise that any such agreement
exists except in accordance with the terms of this section.
 
(g)          Each of the Borrower, the Performance Guarantor and the Servicer
hereby acknowledge and agree that the relationship between it, on the one hand,
and any of the LC Bank, LC Participant or Lender, on the other hand, is strictly
that of “borrower” and “lender”, respectively, and that none of the
Administrative Agent, LC Bank, LC Participant or Lender owes any fiduciary or
other duties to any of the Borrower, the Performance Guarantor or the Servicer.
 
(h)          Each of the Borrower, the Performance Guarantor and the Servicer
hereby acknowledge and agree that (i) there are no oral or other written
understandings with respect to the subject matter hereof and (ii) the Amendment
No. 8 Documents and the other Transaction Documents contain the final and
complete integration of all expressions by the parties hereto with respect to
the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 8 by
their duly authorized officers as of the date first above written.
 

 
VOLT FUNDING CORP.,
as the Borrower
                   
By:
/s/ Kevin Hannon 
   
Name:
Kevin Hannon
   
Title:
Treasurer
                   
VOLT INFORMATION SCIENCES, INC.,
as the Servicer and Performance Guarantor
                   
By:
/s/ Kevin Hannon
   
Name
Kevin Hannon
   
Title:
VP & Treasurer
         



 

 
 
Amendment 8 to RFA (PNC/Volt)
S-1

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                   
By:
/s/ Eric Bruno
   
Name:
Eric Bruno
   
Title:
Senior Vice President
                           
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank and as an LC Participant
                   
By:
/s/ Eric Bruno
   
Name:
Eric Bruno
   
Title:
Senior Vice President
                           
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                    
By:
/s/ Eric Bruno
   
Name:
Eric Bruno
   
Title:
Senior Vice President
 







 
 
 
 
Amendment 8 to RFA (PNC/Volt)
S-2

--------------------------------------------------------------------------------

               


Exhibit C to Amendment 8 to RFA
 
SCHEDULE IV
Financial Covenants
 
Financial Covenant Definitions.
 
“Consolidated EBIT” means, for any referenced fiscal period, (a) the sum of net
income (excluding the net income or loss attributable to any discontinued
operations or divested operations, including without limitation, the Maintech
Transaction), extraordinary or nonrecurring expenses to net income, interest
expense and income tax expense minus (b) extraordinary or nonrecurring gains to
net income, in each case, for the Parent and its Subsidiaries on a consolidated
basis, for such referenced fiscal period determined and consolidated in
accordance with GAAP.  For the avoidance of doubt, nonrecurring expenses
include, and are not limited to, restructuring, severance, restatement and
remediation, noncash impairment, foreign exchange loss, noncash equity
compensation expense, non-recurring litigation settlements, transaction expenses
(including both legal and nonrecurring fees paid to the Administrative Agent or
any Lender) for the amendment and/or extension of Transaction Documents and
other special items.  The Borrower may make a request to the Administrative
Agent in writing requesting that an item be added to or deleted from the
definition of Consolidated EBIT and such request shall not be effective unless
the Administrative Agent agrees to any such request in its sole and absolute
discretion.
 
“Liquidity Level” means, at any referenced time, an amount equal to the sum of
the (a) aggregate available amount to the Borrower under and pursuant to the
terms of this Agreement, (b) the value of all unmatured Marketable Securities
held by the Parent and its consolidated Subsidiaries and (c) unrestricted cash
and cash equivalents (per bank ledger balance) on hand at such time, as
determined for the Parent and its consolidated Subsidiaries on a consolidated
basis; provided, however, that beginning on August 1, 2016 and at all times
thereafter, at least 50% of the domestic unrestricted cash and cash equivalents
(per bank ledger balance) must be on deposit in accounts maintained by one or
more of the Parent and its Subsidiaries at PNC.  For the avoidance of doubt: (x)
at all times the respective depositors shall have free and unencumbered access
to such domestic unrestricted cash and cash equivalents (per bank ledger
balance) in such respective accounts maintained at PNC; and (y) without limiting
the generality of the foregoing, in no event shall any such cash and cash
equivalents (per bank ledger balance) in any such account be subject to any
setoff, appropriation or application except in accordance with any applicable
Transaction Document and only against amounts (if any) then owing by such
respective depositor to PNC.
 
 
 
 
 
 
 
 
Ex. D-1

--------------------------------------------------------------------------------



 
Financial Covenant Thresholds.
 
“Consolidated EBIT Level” means, for any applicable fiscal quarter referenced
below, the corresponding Minimum Consolidated EBIT referenced below (for the
corresponding fiscal period referenced below), tested on the date specified
below:
 
Fiscal Quarter End
Fiscal Period Tested
Minimum
Consolidated EBIT
July 2017
Fiscal Quarter Then Ended
$(2,063,000)
October 2017 and each fiscal quarter end thereafter
 
Fiscal Quarter Then Ended
$3,329,000



 
The Consolidated EBIT Level applicable to any referenced fiscal quarter shall be
tested on the day on which the consolidated financial statements of the Parent
and its Subsidiaries for that fiscal quarter (or, in the case of the final
fiscal quarter of a Fiscal Year, the Fiscal Year ended with such fiscal quarter)
are required to be filed with the SEC.
 
Liquidity Level Amount.  For the purposes of Section 8.04(c) the amount referred
to therein is $5,000,000.
 
 
 
 
 
 
 
 
 
 
Ex. D-2

--------------------------------------------------------------------------------

               
 
Exhibit F to Amendment 8 to RFA
 
SCHEDULE VIII
Previously Excluded Obligors
 

1.
GKN Aerospace North America Inc.

 

2.
GKN Aerospace Chem-Tronics, Inc.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ex. F-1

--------------------------------------------------------------------------------